Citation Nr: 0904204	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-21 818	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to restoration of a 60 percent rating for 
fractured ribs and pleural adhesions, currently evaluated as 
noncompensable.

2.  Entitlement to an increased rating for a fractured right 
clavicle, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel

INTRODUCTION

The information of record indicates that the veteran has 
verified active duty service from September 1961 to September 
1964, from December 1965 to June 1969, and from July 1970 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied, in relevant part, 
an increased rating in excess of 10 percent for a fractured 
right clavicle and a TDIU rating.

By the same August 2003 action, the RO proposed to reduced 
the rating from 60 percent to noncompensable (zero percent) 
for the veteran's fractured ribs and pleural adhesions, which 
took effect in an October 2003 rating decision.  Since the 
veteran only contests the RO's reduction in the rating of 
this condition, the Board construes the first issue on appeal 
as now set forth on the title page, as it most accurately 
represents the contentions advanced by the veteran.

The case was remanded for further development in December 
2007.  Although the veteran initially requested a Travel 
Board hearing, the veteran withdrew his request in a 
September 2008 written statement.

The issue of entitlement to a TDIU rating is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the veteran if further action is 
required.


FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO increased the 
rating for the veteran's fractured ribs and pleural adhesions 
from noncompensable to 60 percent disabling, effective 
February 27, 2001, based primarily on medical evidence of a 
November 2001 pulmonary function test post-bronchodilator 
indicating a Forced Expiratory Volume in one second (FEV-1) 
of 42 percent predicted.

2.  The 60 percent rating for the veteran's fractured ribs 
and pleural adhesions has been in effect for less than five 
years at the time it was reduced to noncompensable, effective 
January 1, 2004.

3.  The medical evidence, dated between March 2003 to January 
2008, is in equipoise showing pulmonary function tests post-
bronchodilator indicating both FEV-1 and the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) greater than 55 percent predicted; and indicating 
Diffuse Capacity of the Lung for Carbon Monoxide by Single 
Breath Method (DLCO (SB)) greater than 40- but less than 55- 
percent predicted.

4.  The preponderance of the evidence does not support the 
reduction in rating from 60 percent to noncompensable for the 
veteran's fractured ribs and pleural adhesions, as medical 
evidence fails to show that this disability has improved 
under the ordinary conditions of life and work.

5.  The medical evidence of record demonstrates that the 
veteran's residuals of a fractured right (major) clavicle are 
manifested by objective evidence of pain at end-point 
flexion, minor bony abnormality, and tenderness.  There is no 
medical evidence of instability, muscle atrophy; effusion, 
weakened movement, excess fatigability, or incoordination.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 60 percent rating for 
the fractured ribs and pleural adhesions have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 
3.344(c), 4.3, 4.7, 4.85, Diagnostic Code 6843 (2008).

2.  The criteria for an increased rating in excess of 10 
percent for a right clavicle fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.    §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 
4.71a, Codes 5210-5201 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimants 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 115-121 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In an August 2003 letter, which was prior to the unfavorable 
October 2003 rating action that effectuated the reduction, VA 
notified the veteran and his representative of the 
information and medical evidence that was needed to 
substantiate his claim concerning the propriety of the rating 
reduction.  By way of this letter, VA informed the veteran 
that a review of his medical records concerning his fractured 
ribs and pleural adhesions showed improvement in his 
condition, warranting a reduction from 60 percent to zero 
percent disabling.  This letter informed the veteran that a 
copy of the rating decision was being provided, which 
contained a detailed explanation of the proposed reduction, 
the evidence considered, and reasons for the decision.  The 
veteran was further advised to submit medical or other 
evidence showing that his fractured ribs and pleural 
adhesions had not improved.  The letter indicated that the 
best type of evidence to submit was a statement from a 
physician showing recent treatment and detailed physical 
findings.  In short, the discussion contained in this letter 
furnished the veteran notice of the evidence that was not of 
record that was needed to substantiate his claim that the 
rating reduction was improper, and provided notice of his 
sole responsibility to submit this same evidence directly to 
VA.  In effect, this letter may be understood as 
communicating to the veteran the need to submit any relevant 
evidence that may tend to show that the higher rating should 
be restored.

With respect to the claims for increase, the veteran was 
provided VCAA notice in October 2001 and November 2002, prior 
to the initial August 2003 adjudication.  These letter 
notified him of the substance of the VCAA including the types 
of evidence necessary to establish entitlement to increased 
ratings, to include a TDIU rating, and the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), these letters essentially satisfied the 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claims; (2) informing the veteran about 
the information and evidence VA would seek to provide; and 
(3) informing the veteran about the information and evidence 
he was expected to provide.  Thereafter, in March 2006, the 
RO sent the veteran subsequent development notice that 
provided generalized notice as to the disability rating and 
effective date elements of a claim.  See Dingess v. 
Nicholson, 19 Vet. App. 273 (2006).

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

VA provided the veteran with a Vazquez-Flores notice letter 
in May 2008.  This letter provided the diagnostic criteria 
under which the conditions were rated, their applications 
should an increase in disability be found, and examples of 
the types of medical and lay evidence that the veteran may 
submit (or ask VA to obtain) to support his claim for 
increased compensation.

After VCAA content-compliant notice was provided to the 
veteran in this case, he was given an opportunity to respond.  
Thereafter, the claims for increase were subsequently 
readjudicated by the RO in a June 2008 Supplemental Statement 
of the Case.  Under these circumstances, any notice defect on 
the part of VA was remedied and hence resulted in no 
prejudice to the veteran.

Second, VA has a duty under the VCAA to assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  The Board finds that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes VA and 
private medical records and statements from the veteran 
addressing the severity of his disabilities.  The veteran was 
afforded a VA examination in March 2003 and November 2005.  
The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal. 

II.  Propriety of Reduction

The veteran contends that the 60 percent evaluation assigned 
for his fractured ribs and pleural adhesions should be 
restored to reflect the current severity of his respiratory 
symptomatology.

When reducing a veteran's disability evaluation, the RO must 
comply with the procedural requirements set forth in 
38 C.F.R. § 3.105(e).  Section 3.105(e) specifically provides 
that where reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  Id.  The RO must then advise 
the veteran of the proposed rating and give the veteran 60 
days to present additional evidence showing that compensation 
should be continued at the present evaluation level.  If 
additional evidence is not received within the 60 day period, 
the RO is to take final action and the award is to be reduced 
or discontinued effective the last day of the month in a 60-
day period from the date of notice to the beneficiary of the 
final rating action expires.  Id.

In the present case, by rating decision dated August 2003, 
the RO proposed a reduction in rating from 60 percent to 
noncompensable, and the veteran was advised of the same.  
This proposed rating decision and its accompanying letter 
complied with the provisions of 38 C.F.R. § 3.105(e).  By 
rating decision dated November 2003, the RO reduced the 
veteran's disability evaluation to a noncompensable rate, 
effective January 1, 2004.

Accordingly, the question now becomes whether the reduction 
was proper based on the applicable regulation, 38 C.F.R. 
§ 3.344.  This regulation provides that sections (a) and (b) 
should be applied in cases in which the RO reduced an 
evaluation that had continued at the same level for five 
years or more; section (c) should be applied if the RO 
reduced an evaluation that had been in effect for less than 
five years.  Since, in this case, in reducing the 60 percent 
evaluation, the RO reduced an evaluation that had been in 
effect for less than five years (February 2001 to January 
2004), section (c) is applicable.  Under 38 C.F.R. § 3.344(c) 
reexaminations disclosing improvement of a condition warrant 
a reduction in the evaluation assigned the condition.

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court 
identified general regulatory requirements which are 
applicable to all rating reductions, including those which 
have been in effect for less than five years.  Id, 5 Vet. 
App. at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, 
both in the examination and in the evaluation of the 
disability, that each disability be viewed in relation to its 
history.  Id, 5 Vet. App at 420.  Similarly, 38 C.F.R. § 4.2, 
establishes that "[i]t is the responsibility of the rating 
specialist to interpret reports of examination in light of 
the whole record history, reconciling the various reports 
into a consistent picture so that the current rating may 
accurately reflect the elements of the disability present."  
Id.  The Court has held that these provisions "impose a 
clear requirement" that rating reductions be based on the 
entire history of the veteran's disability.  Id.

Furthermore, 38 C.F.R. § 4.13 provides that the rating agency 
should assure itself that there has been an actual change in 
the condition, for better or worse, and not merely a 
difference in the thoroughness of the examination or in use 
of descriptive terms.  Additionally, in any rating reduction 
case, not only must it be determined that an improvement in a 
disability has actually occurred, but that such improvement 
reflects improvement in ability to function under ordinary 
conditions of life and work.  See Brown v. Brown, 5 Vet. App. 
at 420-421; see also 38 C.F.R.  §§ 4.2, 4.10.  A claim as to 
whether a rating reduction was proper must be resolved in the 
veteran's favor unless VA concludes that a fair preponderance 
of evidence weighs against the claim.  Brown, 5 Vet. App. at 
421.

A review of the record discloses that the veteran's 
respiratory disability has been described for rating purposes 
as fractured ribs and pleural adhesions.  A review of the 
pertinent rating decisions over the years, the statements of 
the case, and supplemental statements of the case reveals 
that the RO has apparently evaluated this disability, by 
analogy, under the General Rating Formula for Restrictive 
Lung Disease (diagnostic codes 6840 through 6845).  This 
rating formula provides:

A 100 percent evaluation for findings that show FEV-1 
less than 40 percent of predicted value, or; the ratio 
of FEV-1/FVC less than 40 percent, or; DLCO (SB) less 
than 40-percent predicted, or; maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac 
or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy. 

A 60 percent evaluation is assigned for FEV-1 of 40- to 
55- percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-percent predicted, 
or; maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit).

A 30 percent evaluation is assigned for FEV-1 of 56- to 
70- percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56- to 65-percent predicted.

A 10 percent evaluation is assigned for FEV-1 of 71- to 
80- percent predicted, or; FEV-1/FVC of 71 to 80 percent 
or; DLCO (SB) 66- to 80-percent predicted.

38 C.F.R. § 4.97, Diagnostic Codes 6840-6845.

The veteran underwent a November 2001 QTC examination.  The 
veteran, among other things, complained of shortness of 
breath and fatigue.  He reported that he cannot vacuum, take 
out the trash, or push a lawn mower.  The chest x-rays 
revealed an old, healed bilateral rib fractures with residual 
deformity of the left lateral hemothorax along with extensive 
bilateral pleural scar.  The lungs expanded normally, but 
there were coarse rales and ronchi throughout both lung 
fields with expiratory wheezing.  The pulmonary function test 
results post-bronchodilator indicated an FEV-1 of 42 percent 
predicted and a FEV1/FVC ratio of 56 percent.  The DLCO was 
not obtained.  For the claimed condition of pleural 
adhesions, the veteran was diagnosed with moderate COPD 
(chronic obstructive pulmonary disease and no acute process) 
and mild restrictive disease based on the pulmonary function 
test results and shortness of breath.  

A March 2003 QTC examination revealed mild obstructive 
symptoms, not consistent with adhesions.  The veteran 
complained of shortness of breath.  The examiner noted that 
the veteran appeared to have shortness of breath at rest and 
on exertion and that he was easily fatigued and coughed 
during the test.  The lungs were clear to auscultation with 
coarse respiratory rales.  The chest x-rays noted COPD.  The 
pulmonary function tests post-bronchodilator indicated an 
FEV-1 of 75 percent predicted and a FEV1/FVC ratio of 86 
percent.  The DLCO was not obtained.  

A July 2003 QTC examination (records review only), the 
examiner noted that he examined the veteran in November 2001.  
The examiner stated that there should never have been an 
assumption of a common etiology between the COPD and pleural 
adhesions and that in retrospect he should have stated as 
such and/or indicated it to be a separate diagnosis.

An October 2003 private examination from Dr. H.E. noted that 
the veteran had some bibasilar crepitations, diminished air 
exchange and an occasional expiratory wheeze bilaterally.  
The chest x-ray revealed no prior change from 1999.  He noted 
that there was extensive scarring in the lung bases 
bilaterally and evidence of old rib fractures.  He was 
diagnosed with prior chest injury with bilateral 
pneumothoraces, respiratory failure, and crushed chest.  

In an October 2003 written statement, Dr. H.E. noted that he 
evaluated the veteran for shortness of breath and breathing 
problems.  He further stated that the veteran had mild airway 
obstruction and a diffusion abnormality on pulmonary 
function.  And, that his diffusion problem was related to his 
prior chest injury in service.  

A November 2005 QTC examination noted that the veteran 
suffered from orthopnea and that he had shortness of breath 
when he walked 1 city block.  He stated that his shortness of 
breath has worsened since his 1973 chest injury.  He cannot 
walk more than 20 feet without being out of breath.  He has 
to sit on a stool to take a shower due to his limited 
standing ability and shortness of breath.  He was also unable 
to shower effectively, vacuum, cook, climb stairs, take out 
trash, walk, shop, perform gardening activities, and push a 
lawn mower due to shortness of breath, severely limited 
motions, and walking and standing ability.  The veteran 
reported no asthma attacks, respiratory infections, or 
respiratory failure.  The examiner noted that his physical 
condition and disabilities effect his every facet of life.  
Upon examination of the lung, the examiner noted that the 
breath sounds were symmetric and the expiratory phase was 
within normal limits.  There was no ronchi or rales.
The pulmonary function test post-bronchodilator indicated an 
FEV-1 of 53 percent predicted and a DLCO of 43 percent 
predicted.  The examiner noted that the decreased DLCO was 
clinically significant and that the diagnosis of pleural 
adhesions did not change.  The FEV1/FVC ratio was not 
obtained.  

A January 2006 pulmonary function test indicated an FEV-1 of 
66 percent (post-bronchodilator) predicted, an FEV1/FVC ratio 
of 74 percent and a DLCO of 43 percent predicted.  

An undated pulmonary function test post-bronchodilator 
indicated an FEV-1 49 percent predicted, and an FEV1/FVC 
ratio of 92 percent predicted.  The DLCO was not obtained.  
He was diagnosed with moderately severe restriction with no 
improvement post-bronchodilator.  The test further noted that 
the patient's lung age was more than 80 years old.

An October 2007 VA treatment record showed an FEV-1 of 67 
percent predicted, an FEV1/FVC ratio of 74 percent and a DLCO 
of 43 percent predicted.  

A January 2008 VA treatment record showed an FEV-1 of 67 
percent predicted, an FEV1/FVC ratio of 74 percent and a DLCO 
of 43 percent predicted.  

None of the above clinical findings contained in the 
examination reports include information regarding the maximum 
oxygen consumption and some results do not include a DLCO or 
an FEV1/FVC ratio.  Therefore, the other criteria will be 
used in the evaluation of the veteran's disability and the 
propriety of the reduction.  38 C.F.R. § 4.96(d)(1)(i).

Of the seven pulmonary function tests of record, six of the 
tests meet the criteria for a 60 percent rating.  The 
November 2001 QTC examination pulmonary function test 
indicated a post-bronchodilation of FEV 1 of 42 percent of 
predicated value.  The November 2005 QTC examination 
pulmonary function test indicated a post-bronchodilation FEV 
1 of 53 percent of predicated value and a DCLO of 43.  The 
January 2006 examination pulmonary function test indicated a 
DCLO of 43, along with the October 2007 and January 2008 
pulmonary function tests.  The undated pulmonary function 
test indicated a post-bronchodilation of FEV 1 of 49 percent 
of predicated value.  The March 2003 QTC examination was the 
only exception and failed to meet the 60 percent criteria.  
However, the examiner did not obtain the DLCO, which was 
determined to be clinically significant by the November 2005 
QTC examiner.  On balance, the overall medical evidence dated 
between March 2003 and January 2008 is essentially consistent 
with that contained in the QTC examination report, along with 
the pulmonary function tests, dated in November 2001, which 
established the basis for the RO's grant of a 60 percent 
evaluation in this case.  As such, the medical evidence fails 
to reflect actual improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  
Accordingly, the Board determines that the preponderance of 
the evidence does not support the reduction in the veteran's 
disability evaluation from 60 percent to noncompensable, and 
thus the veteran is entitled to restoration of the 60 percent 
evaluation for his fractured ribs and pleural adhesions.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3.

The Board further notes that the only issue on appeal is the 
claim of entitlement to restoration of the 60 percent 
evaluation for the fractured ribs and pleural adhesions.  The 
veteran has not argued that he warrants an increased 
evaluation for this service-connected disability, and instead 
has consistently argued only as to having the 60 percent 
evaluation restored.  In this context, a claim stemming from 
a rating reduction action is a claim for restoration of the 
prior rating, and not a claim for an increased rating.  See 
Payton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  Accordingly, the 
restoration of the 60 percent evaluation effective from 
January 1, 2004, is a full grant of the benefit at issue in 
this appeal, and the Board need not consider whether any 
higher evaluations are warranted for the veteran's fractured 
ribs and pleural adhesions.

III.  Increased Rating for Fractured Right Clavicle

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a 
service-connected disability require review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 
4.2.  If there is a question that arises as to which 
evaluation to apply, the higher evaluation is for application 
if the disability more closely approximates the criteria for 
that rating; otherwise, the lower rating is for assignment.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  

Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected residuals of a right clavicle 
fracture is currently evaluated under hyphenated diagnostic 
codes 5201-5010.  38 C.F.R. § 4.71a.  In the assigning 
diagnostic codes, hyphenated diagnostic codes may be used.  
The injuries will generally be represented by the number 
assigned to the residual condition on the basis of which the 
rating is determined.  Diseases will be identified by the 
number assigned to the disease itself, with the residual 
condition added, preceded by a hyphen.  38 C.F.R. §§ 4.20, 
4.27.  Thus, the veteran's disease of arthritis of the right 
shoulder (Diagnostic Code 5010) is presently evaluated as 
impairment of the shoulder and arm due to limitation of arm 
motion (Diagnostic Code 5201).  Specifically, the RO assigned 
a 10 percent evaluation for the veteran's right shoulder 
condition based on painful and limited motion of a major 
joint or group of minor joints.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, when arm 
limitation of motion is at shoulder level, then a 20 percent 
evaluation is assigned for the major or minor shoulder.  When 
limitation of motion of the arm is midway between side and 
shoulder level, then a 30 percent rating is assigned for the 
major shoulder, and a 20 percent rating is assigned for the 
minor shoulder.  When limitation of motion of the arm is at 
shoulder level, then a 20 percent rating is assigned for the 
major shoulder, and a 20 percent rating is assigned for the 
minor shoulder.  When limitation of motion of the arm is to 
25 degrees from the side, then a 40 percent rating is 
assigned for the major arm, and a 30 percent rating is 
assigned for the minor arm.  Id.
 
A distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes under the above 
diagnostic codes.  Here, the veteran is right hand dominate.

The standard ranges of motion of the shoulder are 180 degrees 
for forward elevation (flexion) and abduction are 180 
degrees. The standard range of motion for internal and 
external rotation is 90 degrees.  38 C.F.R. § 4.71, Plate I.
 
The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991). 
 
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to such factors as pain, weakened movement, excess 
fatigability, and incoordination).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

The evidence of records shows that the veteran underwent a VA 
examination in November 2001.  The veteran complained of 
pain, weakness, stiffness, swelling, inflammation, 
instability, locking, fatigue, and lack of endurance in his 
right shoulder.  Upon physical examination of the shoulders, 
the examiner noted no heat, redness, swelling, effusion, 
drainage, instability, or weakness.  The veteran's flexion 
was 0 to 150 degrees; abduction was 0 to 180 degrees; 
external rotation was 0 to 60 degrees and internal rotation 
was 0 to 60 degrees.  There was pain at the extreme ranges of 
motion of the right shoulder.  There was no associated 
weakness, fatigue, lack of endurance, or incoordination.  The 
examiner diagnosed status post-fracture of the right clavicle 
with minimal degenerative changes within the sternoclavicular 
and AC joints and limitation of motion.  The subjective 
factors included the inability to fully flex the arm.  The 
objective factors included decreased range of motion of the 
right shoulder and x-ray evidence of degenerative changes.

The veteran underwent another VA examination in March 2003.  
The veteran complained of pain and limited dexterity.  The 
examiner noted that there was a decreased range of motion 
with minor pain throughout the entire range of motion.  The 
veteran's flexion was 0 to 110 degrees; abduction was 0 to 
110 degrees; external rotation was 0 to 90 degrees, and 
internal rotation was 0 to 90 degrees.  The examiner noted 
that the range of motion of the shoulder joints was 
additionally limited by pain and fatigue secondary to pain 
radiating from the cervical spine.  The examiner only noted a 
minor bony abnormality and that otherwise there was no 
pathology to render a diagnosis.

VA treatment reports and private treatment reports show 
complaints of shoulder pain and note a history of a clavicle 
fracture.   A September 2003 private record noted that the 
right shoulder was about 90 degrees abduction elevation with 
diffuse tender points.  A VA treatment reported dated in 
January 2004 noted that the veteran had decreased flexion of 
the right shoulder.  There was no evidence of arm motion 
limited at the shoulder level, dislocation of the clavicle, 
or nonunion of the clavicle.  An October 2005 private 
treatment reports noted right shoulder pain with adhesive 
capsulitis and rotator cuff tendinitis.  The veteran was 
prescribed Darvocet and injected with Kenalog.

The veteran underwent another VA examination in November 
2005.  The veteran complained of pain, limited motion, and 
weakness.  The veteran used Darvocet for pain.  He also 
received Cortizone injections.  Upon physical examination, 
the right shoulder was within normal limit in general 
appearance.  The veteran's flexion was 0 to 180 degrees, 
abduction was 0 to 180 degrees, external rotation was 0 to 90 
degrees, and internal rotation was 0 to 90 degrees.  The 
examiner noted that the joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use or during a flare-up.  
The x-ray of the right clavicle was normal with no evidence 
of a fracture.  The examiner specifically noted that the 
condition had been resolved.

At the RO hearing in April 2004, the veteran testified that 
he suffered from chronic pain and limitation of motion, which 
interfered with his ability to ambulate because he had to use 
a cane.  His wife testified that the veteran was unable to 
help much around the house because he cannot reach over his 
head.

A higher rating of 20 percent is not warranted under 
Diagnostic Code 5201 because the medical evidence does not 
reveal limitation of motion at shoulder level.  In November 
2001 joint examination, the right shoulder had flexion to 150 
degrees; abduction to 180 degrees; external rotation to 60 
degrees and internal rotation to 60 degrees.  In a March 2003 
joints examination the right shoulder had flexion to 110 
degrees; abduction to 110 degrees; external rotation to 90 
degrees, and internal rotation to 90 degrees. In a November 
2005 joints examination the right shoulder flexion was to 180 
degrees, abduction was to 180 degrees, external rotation to 
90 degrees, and internal rotation was to 90 degrees.  In 
addition, the criteria for higher rating under Diagnostic 
Code 5201 are also not met as there is no medical evidence to 
support findings of limitation of the arm midway between side 
and shoulder level or to 25 degrees from the side.  There is 
no other medical evidence of record that contradicts these 
findings.  While the Board finds the private treatment 
records and the other medical evidence of record probative, 
the evidence is insufficient for rating purposes in that it 
does not address the criteria needed in order to determine 
whether a higher rating is warranted.  With regard to 
establishing loss of function due to pain, it is necessary 
that complaints be supported by adequate pathology and be 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  The Board finds that the effects of pain reasonably 
shown to be due to the veteran's right clavicle fracture are 
contemplated in the currently assigned 10 percent rating.
 
The Board also has considered whether the veteran may be 
entitled to a higher rating under other potentially 
applicable Diagnostic Codes, including Diagnostic Code 5203 
which refers to impairment of the clavicle or scapula.  38 
C.F.R. § 4.71a.  However, the medical evidence of record 
showed no dislocation, nonunion or malunion of the right 
clavicle.  Therefore, a higher rating under Diagnostic Code 
5203 is not warranted. 
 
In the present case, there is no objective clinical 
indication, that the veteran has additional functional 
impairment, which would warrant an increased rating with 
consideration of the DeLuca factors.  The November 2001 and 
November 2005 VA examiners noted the joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use or during a 
flare-up.  Although, the March 2003 VA examiner noted that 
the range of motion of the shoulder joints was additionally 
limited by pain and fatigue secondary to pain radiating from 
the cervical spine, the complaints and findings do not 
warrant a 20 percent or higher rating with consideration of 
the DeLuca factors as objective evidence of painful motion 
was not consistently found and as complaints and findings are 
consistently negative for edema, instability, effusion, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement of the shoulder. 

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, supra; 38 U.S.C.A. § 5107(b).

The Board finds that the veteran's disability has been no 
more than 10 percent disabling since the date his claim was 
filed, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition since that date.  Hart, supra.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's right clavicle 
fracture reflects so exceptional or unusual a disability 
picture as to warrant the assignment of an evaluation higher 
than that assigned on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the grant of service connection.  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to restoration of the 60 percent rating for the 
fractured ribs and pleural adhesions, effective from January 
1, 2004, is granted.

Entitlement to an increased rating for a fractured right 
clavicle, currently evaluated as 10 percent disabling, is 
denied.


REMAND

Given the Board's favorable decision to restore the 60 
percent rating for the veteran's fractured ribs and pleural 
adhesions, his service-connected disabilities also include 
the following: degenerative disc disease and joint disease of 
the lumbar spine, evaluated at 40 percent; fractured right 
clavicle, evaluated at 10 percent; a chronic right hip 
sprain, evaluated at 10 percent; and residuals of a gunshot 
wound of the right thigh, a fractured pelvis, laparotomy and 
appendectomy scars, and bilateral scars of the thighs, each 
evaluated at noncompensable.  The combined service-connected 
disability rating is now 80 percent.  38 C.F.R. § 4.25, Table 
I - Combined Ratings Table (2008).  This evaluation meets the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a), and the question thus becomes whether the 
veteran's service-connected disabilities, in and of 
themselves, preclude the veteran from securing or following a 
substantially gainful occupation.

The veteran contends that he had last worked full-time as a 
diesel mechanic in December 2001, and that his service-
connected disabilities preclude him from gainful occupation.  
(See QTC Examination Report, dated November 2005).  
Notwithstanding the veteran's testimony, the record is void 
of any medical evidence that addresses the overall impact and 
effect of the service-connected conditions on veteran's 
employment capabilities.  Thus, a medical opinion is needed 
to assist in determining whether the veteran is unemployable 
due to the overall effects of his service-connected 
disabilities, and therefore entitled to a TDIU under 38 
C.F.R. § 4.16(a).

Accordingly, the case is REMANDED for the following action:

1.	Please schedule the veteran for the 
appropriate VA examination(s) to 
determine the impact of the veteran's 
service-connected conditions (i.e., 
fractured ribs and pleural adhesions 
(respiratory condition), degenerative 
disc and joint disease of the 
lumbosacral spine, fractured right 
clavicle, chronic right hip strain, 
residuals of gunshot wound of the 
right thigh, fractured pelvis, 
laparotomy and appendectomy scars, and 
bilateral scars of the thighs) on his 
ability to work.  The claims folder 
should be made available to each 
examiner for review in conjunction 
with the examination.  Any necessary 
tests or studies should be conducted.  

Each of the examiners is asked to 
comment on the veteran's impairment 
due to the symptoms and manifestations 
associated with each of the service-
connected conditions (as listed 
above).  In considering the impairment 
associated with each of the service-
connected conditions, the examiner(s) 
should provide an opinion on the 
following: Does the veteran's service 
connected condition(s) (as listed 
above), either alone or in the 
aggregate, render him unable to secure 
or follow a substantially gainful 
occupation.  All findings and 
conclusions should be set forth in a 
legible report. 

2.  Thereafter, the issue of 
entitlement to a TDIU rating should be 
re-adjudicated.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, 
which reflects consideration of all 
additional evidence, and the 
opportunity to respond.  Then, the 
case should be returned to the Board 
for further appellate review, if in 
order.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


